Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 51-75 are allowed and remembered as claims 1-25. The original Claims 1-50 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 51, 
A stop arm for a school bus comprising: a stop sign comprising a sign assembly including: at least one stop insignia, each stop insignia comprising a respective written stop message on a backdrop surrounding said respective written stop message, and at least one internal illumination device configured to illuminate both the respective written stop message and the respective backdrop upon activation of said internal illumination device; and a drive unit mountable to a side of the school bus for selectively moving the stop sign between a deployed position and a retracted position, wherein said internal illumination device comprises a first light diffusion panel underlying both the respective written stop message and the respective backdrop of said stop insignia, and a first set of one or more light sources positioned to illuminate said light diffusion panel upon activation of said first set of one or more light sources.


As per claim 54, 
A stop arm for a school bus comprising: a stop sign comprising a sign assembly including: at least one stop insignia, each stop insignia comprising a respective written stop message 2 of 8 LEGALO2/42002174v1Appl. No.: 17/259,876 Amdt. dated July 28, 2022 Attorney Docket No.: 034075/554133Reply to Final Office Action of April 28, 2022 on a backdrop surrounding said respective written stop message, and at least one internal illumination device configured to illuminate both the respective written stop message and the respective backdrop upon activation of said internal illumination device; and a drive unit mountable to a side of the school bus for selectively moving the stop sign between a deployed position and a retracted position, wherein each stop insignia further comprises a perimeter border surrounding the respective backdrop and overlying one or more light sources of the at least one internal illumination device, said perimeter border having greater opacity than said respective backdrop to at least partially reduce a direct visibility of said one or more light sources.
As per claim 60, 
A stop arm for a school bus comprising: a stop sign comprising a sign assembly including: at least one stop insignia, each stop insignia comprising a respective written stop message on a backdrop surrounding said respective written stop message, and at least one internal illumination device configured to illuminate both the respective written stop message and the respective backdrop upon activation of said internal illumination device; and a drive unit mountable to a side of the school bus for selectively moving the stop sign between a deployed position and a retracted position, wherein each stop insignia is displayed on a respective lens mounted over the at least one internal illumination device, wherein a respective film is adhered to each respective lens and embodies at least one or both of the respective written stop message and the respective backdrop of the stop insignia.

As per claim 62, 
A stop arm for a school bus comprising: a stop sign comprising a sign assembly including: at least one stop insignia, each stop insignia comprising a respective written stop message on a backdrop surrounding said respective written stop message, and at least one internal illumination device configured to illuminate both the respective written stop message and the respective backdrop upon activation of said internal illumination device; and a drive unit mountable to a side of the school bus for selectively moving the stop sign between a deployed position and a retracted position, wherein each stop insignia is displayed on a respective lens mounted over the at least one internal illumination device wherein each lens comprises a pair of cutouts reaching inwardly from an outer perimeter edge of said lens at opposing top and bottom segments of said outer perimeter edge, and wherein the sign assembly further includes a pair of flashers occupying said cutouts.
As per claim 64, 
A stop arm for a school bus comprising: a stop sign comprising a sign assembly including: at least one stop insignia, each stop insignia comprising a respective written stop message on a backdrop surrounding said respective written stop message, and at least one internal illumination device configured to illuminate both the respective written stop message and the respective backdrop upon activation of said internal illumination device; and a drive unit mountable to a side of the school bus for selectively moving the stop sign between a deployed position and a retracted position wherein the drive unit comprises a controller for controlling activation and illumination of the at least one internal illumination device, and wherein the controller is configured to reduce a brightness of the at least one internal illumination device during movement of the sign between the deployed and retracted positions.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Lamparter (US 6,099,933) shows a stop arm for a school bus comprising: a stop sign comprising a sign assembly including: at least one stop insignia, each stop insignia comprising a respective written stop message on a backdrop surrounding said respective written stop message, and at least one internal illumination device configured to illuminate both the respective written stop message and the respective backdrop upon activation of said internal illumination device; and a drive unit mountable to a side of the school bus for selectively moving the stop sign between a deployed position and a retracted position.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 51, 54, 60, 62, 64, respectively, including: 
As per claim 51, 
wherein said internal illumination device comprises a first light diffusion panel underlying both the respective written stop message and the respective backdrop of said stop insignia, and a first set of one or more light sources positioned to illuminate said light diffusion panel upon activation of said first set of one or more light sources.
As per claim 54, 
wherein each stop insignia further comprises a perimeter border surrounding the respective backdrop and overlying one or more light sources of the at least one internal illumination device, said perimeter border having greater opacity than said respective backdrop to at least partially reduce a direct visibility of said one or more light sources.
As per claim 60, 
wherein each stop insignia is displayed on a respective lens mounted over the at least one internal illumination device, wherein a respective film is adhered to each respective lens and embodies at least one or both of the respective written stop message and the respective backdrop of the stop insignia.

As per claim 62, 
wherein each stop insignia is displayed on a respective lens mounted over the at least one internal illumination device wherein each lens comprises a pair of cutouts reaching inwardly from an outer perimeter edge of said lens at opposing top and bottom segments of said outer perimeter edge, and wherein the sign assembly further includes a pair of flashers occupying said cutouts.
As per claim 64, 
wherein the drive unit comprises a controller for controlling activation and illumination of the at least one internal illumination device, and wherein the controller is configured to reduce a brightness of the at least one internal illumination device during movement of the sign between the deployed and retracted positions.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689